UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-K [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2014 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 0-18105 VASOMEDICAL, INC. (Exact name of registrant as specified in Its Charter) Delaware 11-2871434 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 180 Linden Avenue, Westbury, New York (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (516) 997-4600 Securities registered under Section 12(b) of the Act: None Securities registered under Section 12(g) of the Act: Common Stock, $.001 par value OTCBB (Title of Class) Name of each exchange on which registered Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. o Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The aggregate market value of common stock held by non-affiliates was approximately $15.7 million based on the closing sales price of the common stock as quoted on the OTCBB on March 26, 2015. At March 26, 2015, the number of shares outstanding of the issuer's common stock was 156,142,283. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s definitive proxy statement in connection with its Annual Meeting of Stockholders to be held in June 2015, to be filed pursuant to Regulation 14A of the Securities Exchange Act of 1934, are incorporated by reference into Part III of this Annual Report on Form 10-K. [THIS PAGE LEFT INTENTIONALLY BLANK] VASOMEDICAL, INC. INDEX TO FORM 10-K Page PART I 2 ITEM 1 BUSINESS 2 ITEM 1A RISK FACTORS 7 ITEM 2 PROPERTIES 12 PART II 12 ITEM 5 MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 12 ITEM 7 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. 13 ITEM 8 FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 21 ITEM 9A CONTROLS AND PROCEDURES 21 PART III 22 PART IV 23 ITEM 15 EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 23 SIGNATURES 25 INDEX TO CONSOLIDATED FINANCIAL STATEMENTS F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-3 CONSOLIDATED BALANCE SHEETS F-4 CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) F-5 CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS EQUITY F-6 CONSOLIDATED STATEMENTS OF CASH FLOWS F-7 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS F-8 EXHIBITS Exhibit 31 - Certifications Pursuant to Securities Exchange Act Rule 13A-14(A)/15D-14(A) Exhibit 32 - Certification of Periodic Report 1 PART I ITEM 1 – BUSINESS Except for historical information contained in this report, the matters discussed are forward-looking statements that involve risks and uncertainties. When used in this report, words such as “anticipates”, “believes”, “could”, “estimates”, “expects”, “may”, “plans”, “potential” and “intends” and similar expressions, as they relate to the Company or its management, identify forward-looking statements. Such forward-looking statements are based on the beliefs of the Company’s management, as well as assumptions made by and information currently available to the Company’s management. Among the factors that could cause actual results to differ materially are the following: the effect of business and economic conditions; the effect of the dramatic changes taking place in the healthcare environment; the impact of competitive procedures and products and their pricing; medical insurance reimbursement policies; unexpected manufacturing or supplier problems; unforeseen difficulties and delays in the conduct of clinical trials and other product development programs; the actions of regulatory authorities and third-party payers in the United States and overseas; uncertainties about the acceptance of a novel therapeutic modality by the medical community; continuation of the GEHC agreement; and the risk factors reported from time to time in the Company’s SEC reports.The Company undertakes no obligation to update forward-looking statements as a result of future events or developments. General Overview Vasomedical, Inc. was incorporated in Delaware in July 1987.Unless the context requires otherwise, all references to “we”, “our”, “us”, “Company”, “registrant”, “Vasomedical” or “management” refer to Vasomedical, Inc. and its subsidiaries.Since 1995, we have been engaged in designing, manufacturing, marketing and supporting EECP® Enhanced External Counterpulsation systems, based on our proprietary technology, to physicians and hospitals throughout the United States and in select international markets.Starting 2010, the Company has been diversifying its business by expanding its offering of medical devices as well as introducing new products and services. In 2010, the Company, through its wholly-owned subsidiary Vaso Diagnostics d/b/a VasoHealthcare, organized a group of medical device sales professionals and entered into the sales representation business as the exclusive representative for the sale of select General Electric Company (GE) diagnostic imaging equipment to specific market segments in the 48 contiguous states of the United States and the District of Columbia. In September 2011, the Company acquired Fast Growth Enterprises Limited (FGE), a British Virgin Islands company, which owns or controls two Chinese operating companies - Life Enhancement Technology Ltd. (LET) and Biox Instruments Co. Ltd. (Biox), respectively - to expand its technical and manufacturing capabilities and to enhance its distribution network, technology, and product portfolio.Biox is a Variable Interest Entity controlled by the Company through certain contracts and an option to acquire all the shares of Biox. In April 2014, the Company announced that it entered into an agreement with Chongqing PSK-Health Sci-Tech Development Co., Ltd. (PSK) of Chongqing, China, the leading manufacturer of ECP therapy systems in China, to form a joint venture company, VSK Medical Limited (VSK), for the global marketing, sale and advancement of ECP therapy technology.TheCompany owns 49.9% of VSK, which began operations in January 2015. In June 2014, the Company entered into a Value Added Reseller Agreement (VAR Agreement) with GE Healthcare (GEHC)to become a national value added reseller of GE Healthcare IT's Radiology PACS (Picture Archiving and Communication System) software solutions and related services, including implementation, management and support.This multiyear VAR Agreement focuses primarily on existing customer segments currently served by Vaso Diagnostics on behalf of GEHC.A new wholly owned subsidiary, VasoHealthcare IT Corp., was formed to conduct the healthcare IT business. In August 2014, the Company acquired all of the outstanding shares of Genwell Instruments Co. Ltd. (Genwell), located in Wuxi, China, through its wholly owned subsidiary Wuxi Gentone Instruments Co. Ltd. (Gentone).Genwell was formed in China in 2010 with the assistance of a government grant to develop the MobiCareTM wireless multi-parameter patient monitoring system and holds the patents and intellectual property rights for this system. 2 The Company operates through four wholly-owned subsidiaries.Vaso Diagnostics d/b/a VasoHealthcare continues as the operating subsidiary for the sales representation of GE diagnostic imaging products; Vasomedical Global Corp. operates the Company’s Chinese companies; Vasomedical Solutions, Inc. was formed to manage and coordinate our EECP® equipment business as well as other medical equipment operations; and VasoHealthcare IT Corp. conducts our healthcare IT business. The Company is looking to achieve greater profitability by expanding its U.S. and international market product portfolio.In addition, the Company intends to continue pursuing acquisitions or partnerships and to expand its sales representation business. Business Segments We manage and evaluate our operations based on the products and services we offer. Under this approach, we report our financial results through three segments - Sales Representation, Equipment and IT.Our principal manufacturing facilities are located in China. Sales Representation The Sales Representation segment currently operates under a sales representative agreement with GE Healthcare (GEHC Agreement), the healthcare business unit of GE, which commenced July 1, 2010.The GEHC Agreement had an initial term of three years. In 2012 the agreement was extended for two additional years, and in December 2014 the agreement was extended again through December 31, 2018, subject to earlier termination under certain circumstances including the right to terminate without cause with certain conditions on or after July 1, 2017. All revenues and expenses in this segment arise through its operations under the GEHC Agreement. Under the GEHC Agreement, the Company earns commissions based upon achieving certain calendar year targets.Our annual commission rate increases when targets are met as the year progresses, and the increased commission rates are applied retroactively to January 1 of the year.The progressive nature of our agreement can thus result in significantly higher commissions due us in the fourth and first quarters as compared to the second and third quarters of the calendar year. Equipment The Equipment segment operates through two subsidiaries:Vasomedical Solutions and Vasomedical Global.The segment is involved in design, manufacture and distribution of medical devices, mainly the Company’s proprietary products such as EECP® systems and Biox™ ambulatory monitoring systems.Vasomedical Solutions markets EECP® therapy systems and other medical equipment in the United States and in select international markets, while engineering development and manufacturing activities are primarily conducted in Vasomedical Global’s facilities in China, which, in addition to being the primary supplier of medical equipment to Vasomedical Solutions, also sells its Biox™ ambulatory monitoring products directly to end users in China and other countries. IT The IT segment operates through VasoHealthcare IT Corp. and is principally engaged as a VAR for the sale, implementation, training and ongoing support of GE Healthcare software solutions and related services. Sales and Marketing In the Sales Representation segment, we sell GEHC diagnostic imaging products to our assigned market through a nationwide team of sales employees led by a vice president of sales of VasoHealthcare and several regional managers, supported by in-house administrative and other support, as well as applicable GEHC employees. The sales and marketing efforts of our Equipment segment are led by a vice president of international sales and marketing as well as a vice president of national sales and service at Vasomedical Solutions, who supervises a team of sales managers covering various regions in the United States.We historically market our EECP® systems internationally through distributors in various countries throughout Europe, the Middle East, Africa, Asia and Latin America and the distribution structure is being realigned with our partner’s via the newly formed joint venture VSK Medical..We sell our Biox™-series ambulatory monitoring systems in China by a group of sales managers as well as through distributors covering various regions of China. 3 The sales and marketing efforts of our IT business is led by a general manager with several software solution sales and implementation specialists.The unit works with our VasoHealthcare diagnostic imaging sales team to generate leads and potential clients for the software solutions products. Competition In the U.S. diagnostic imaging market, our main competitors are Siemens, Philips, Toshiba, and Hologic. Key competitive factors in the market include price, quality, delivery speed, service and support, innovation, distribution network, breadth of product and service offerings and brand name recognition.We believe GEHC is a leading competitor in this market. Though we believe that we are the industry leader of external counterpulsation technology, our competitors in our EECP® business are Renew Group Pte. Ltd and Scottcare Cardiovascular Solutions in the United States, and internationally PSK-Health Sci-Tech Development Co., Ltd., with which we formed a joint venture to co-market external counterpulsation products in the international market. In the ambulatory monitoring system business, there are numerous competitors of various size and strength.The Biox™ series is among few from China with CE Mark certification, FDA clearances as well as Health Canada listing. In the IT segment our primary competitors are Agfa Healthcare, McKesson, Philips, Carestream Health and other independent software providers. Key competitive factors are brand recognition, quality, Radiology workflow solutions, scalability and service and support capability.We are able to capitalize on the brand recognition of GEHC, a leader in healthcare software solutions. Regulations on Medical Devices As a medical device manufacturer and marketer, we are subject to extensive regulation by numerous government regulatory agencies, including the U. S. FDA and similar foreign agencies.We are required to comply with applicable laws, regulations and standards governing the development, preclinical and clinical testing, manufacturing, quality testing, labeling, promotion, import, export, and distribution of our medical devices. Compliance with Regulations in the United States The Company’s has received appropriate US FDA premarket notification (510(k)) clearance for all its products marketed and sold in the United States, including all EECP® therapy systems and Biox™ ambulatory monitoring systems and analysis and report software.We continue to seek US FDA clearance or approval for new products prior to their introduction to the US market. We are also subject to other US FDA regulations that apply prior to and after a product is commercially released.These include the current Good Manufacturing Practice (cGMP) requirements, set forth in FDA’s Quality System Regulation (QSR), that require manufacturers to have a quality system for the design, manufacture, packaging, labeling, storage, installation and servicing of medical devices intended for commercial distribution in the United States.This regulation covers various areas including management and organization, device design, purchase and handling of components, production and process controls such as those related to buildings and equipment, packaging and labeling control, distribution, installation, complaint handling, corrective and preventive action, servicing, and records.We are subject to periodic and random inspections by the US FDA for compliance with the cGMP requirements and Quality System Regulation. 4 The US FDA also enforces post-marketing controls that include the requirement to submit medical device reports to the agency when a manufacturer becomes aware of information suggesting that any adverse events are related to its marketed products. The FDA relies on medical device reports to identify product problems and utilizes these reports to determine, among other things, whether it should exercise its enforcement powers. The FDA also may require post-market surveillance studies for specified devices. We are subject to the Federal Food, Drug, and Cosmetic Act’s, or FDCA’s, general controls, including establishment registration, device listing, and labeling requirements.If we fail to comply with any requirements under the FDCA, we, including our officers and employees, could be subject to, among other things, fines, injunctions, civil penalties, and criminal prosecution.We also could be subject to recalls or product corrections, total or partial suspension of production, denial of premarket notification clearance or premarket approval, and rescission or withdrawal of clearances and approvals.Our products could be detained or seized, the FDA could order a recall, repair, replacement, or refund of our devices, and the agency could require us to notify health professionals and others that the devices present unreasonable risks of substantial harm to the public health. The advertising of our products is subject to regulation by the Federal Trade Commission, or FTC.The FTC Act prohibits unfair or deceptive acts or practices in or affecting commerce.Violations of the FTC Act, such as failure to have substantiation for product claims, would subject us to a variety of enforcement actions, including compulsory process, cease and desist orders and injunctions, which can require, among other things, limits on advertising, corrective advertising, consumer redress and restitution, as well as substantial fines or other penalties. As a medical device sales channel partner and product reseller to healthcare facilities, we are subject to various federal, state and local laws targeting fraud and abuse in the healthcare industry, including anti-kickback and false claims laws. Foreign Regulation In most countries to which we seek to export our medical devices, a local regulatory clearance must be obtained.The regulatory review process varies from country to country and can be complex, costly, uncertain, and time-consuming.Vasomedical’s medical devices including EECP® systems and Biox™ products are all manufactured in accordance with ISO 13485, the international standard for medical devices.All our current medical devices have obtained necessary clearances or approvals prior to their release in the appropriate jurisdictions, including CE marking certification for European Union countries, China FDA (CFDA) approval for mainland China, Korean FDA (KFDA) approval for South Korea, Agencia Nacional de Vigilancia Sanitaria (ANVISA) approval for Brazil, and Health Canada license for Canada. We are also subject to audits by organizations authorized by foreign countries to determine compliance with laws, regulations and standards that apply to the commercialization of our products in those markets.Examples include auditing by a European Union Notified Body organization (authorized by a member state’s Competent Authority) to determine conformity with the Medical Device Directives (MDD) and by an organization authorized by the Canadian government to determine conformity with the Canadian Medical Devices Regulations (CMDR). There can be no assurance that we will obtain desired foreign authorizations to commercially distribute our products in those markets or that we will comply with all laws, regulations and standards that pertain to our products in those markets. Failure to receive or delays in receipt of such authorizations or determinations of conformity could have a material adverse effect on our financial condition and results of operations. Patient Privacy Federal and state laws protect the confidentiality of certain patient health information, including patient records, and restrict the use and disclosure of that protected information.The U.S. Department of Health and Human Services (HHS) published patient privacy rules under the Health Insurance Portability and Accountability Act of 1996 (HIPAA privacy rule) and the regulation was finalized in October 2002.Currently, the HIPAA privacy rule affects us only indirectly in that patient data that we access, collect and analyze may include protected health information.Additionally, we have signed some Business Associate Agreements with Covered Entities that contractually bind us to protect private health information, consistent with the HIPAA privacy rule’s requirements.We do not expect the costs and impact of the HIPAA privacy rule to be material to our business. 5 Strategic Objectives Our short- and long-term plans for the growth of the Company and to increase stockholder value are: a) Maintain and grow our equipment business, by i) Continuing to align the cost structure with revenue growth; and ii) Increasing our efforts to grow international sales of all our device offerings. b) Continue to diversify our product offerings, by i) Identifying and introducing other medical device products and opportunities that fit into our target market; ii) Working with select partners to develop our medical device OEM business; iii) Leveraging on our participation in the healthcare IT field and developing solutions for connected healthcare and telemedicine including remote and home-based patient monitoring; and iv) Pursuing accretive acquisitions of and partnerships with medical device manufacturers to expand our product portfolio. c) Maintain and improve business performance in our sales representation segment by increasing market penetration of the GE Healthcare product modalities we represent, and possibly building new teams to represent other vendors. d) Continue to build the infrastructure for the newly established healthcare IT business and seek partnership and acquisition opportunities for rapid growth. The above-listed strategic objectives are forward-looking statements.We review, modify and change our strategic objectives from time to time based upon changing business conditions.There can be no assurance that we will be able to achieve our strategic objectives and, even if these results are achieved, risks and uncertainties could cause actual results to differ materially from anticipated results.Financial resource availability may reduce our ability to achieve these strategic objectives.Please see the section of this Form 10-K entitled “Risk Factors” for a description of certain risks, among others that may cause our actual results to vary from the forward-looking statements. Intellectual Properties We own eleven US patents including eight utility patents and three design patents that expire at various times through 2023.We will from time to time file other patent applications regarding specific enhancements to the current EECP® models, future generation products, and methods of treatment in the future.Moreover, trademarks have been registered for the names “EECP”, “AngioNew”, “Natural Bypass”, “Vasomedical”, “Vasomedical EECP” , “VasoGlobal”, “VasoSolutions” and “VasoHealthcare”. Through our China-based subsidiaries, we own six utility patents and one design patent and various trademarks.We also own five software copyright certificates in China, related to Holter ECG and ambulatory blood pressure data analysis and reporting. In addition to other methods of protecting our proprietary technology, know-how and show-how as well as trade secrets, we pursue a policy of seeking patent protection, both in the US and abroad, for our proprietary EECP® technology.We believe that we have a solid patent foundation in the field of external counterpulsation devices and that the number of patents and applications demonstrates our technical leadership, dating back to the mid-1980s.Our patent portfolio focuses on the areas of external counterpulsation control and the overall design and arrangement of the external counterpulsation apparatus, including the console, treatment bed, fluid distribution, and inflatable cuffs.None of our current competitors have a significant patent portfolio in the area of external counterpulsation devices. There can be no assurance that our patents will not be violated or that any issued patents will provide protection that has commercial significance.As with any patented technology, litigation could be necessary to protect our patent position.Such litigation can be costly and time-consuming, and there can be no assurance that we will be successful.The loss or violation of our EECP® patents and trademarks could have a material adverse effect upon our business. 6 Employees As of December 31, 2014, we employed 218 full-time persons, of which 23 are employed through our facility in Westbury, New York, 92 through our VasoHealthcare and VasoHealthcare IT subsidiaries, and 103 are in China.None of our employees are represented by a labor union.We believe that our employee relations are good. The Company also uses several part-time employees and consultants from time to time for various purposes. Manufacturing The Company conducts its manufacturing activities primarily through Life Enhancement Technology Co. Ltd. (LET) and Biox Instruments Co. Ltd. (Biox) facilities in China, while maintaining certain manufacturing capability in the Westbury, NY location to satisfy domestic and international needs for the EECP® systems.LET manufactures EECP® systems and Biox manufactures ambulatory monitoring devices and other medical devices. All manufacturing operations are conducted under the current Good Manufacturing Practice (cGMP) requirements as set forth in the FDA Quality System Regulation as well as ISO 13485 standard, the international quality standard for medical device manufacturers.We are also certified to conform to full quality assurance system requirements of the EU Medical Device Directive and can apply CE marking to all of our current product models.Lastly, we are certified to comply with the requirements of the Canadian Medical Device Regulations (CMDR).All these regulations and standards subject us to inspections to verify compliance and require us to maintain documentation and controls for the manufacturing and quality activities. We believe our manufacturing capacity and warehouse facility are adequate to meet the current and immediately foreseeable future demand for the production of our medical devices.We believe our suppliers of the other medical devices we distribute or represent are capable of meeting our demand for the foreseeable future. ITEM 1A - RISK FACTORS Investing in our common stock involves risk. You should carefully consider the following information about these risks together with the other information contained in this Annual Report on Form 10-K. If any of the following risks actually occur, our business could be harmed. This could cause the price of our stock to decline, and you may lose part or all of your investment. Financial Risks Achieving profitable operations is dependent on several factors. Our ability to achieve and sustain profitability is dependent on many factors, primarily being the sufficient and timely generation and recognition of revenue in our Sales Representation segment, the success of our marketing, sales and cost reduction efforts in the Equipment segment, as well as the success of our other strategic initiatives, including our China acquisitions. Risks Related to Our Business We currently derive the significant amount of our revenue from our agreement with GEHC. On May 19, 2010, we signed a sales representation agreement with GEHC, the healthcare business unit of the General Electric Company, for the sale of select GEHC diagnostic imaging products.Under the GEHC Agreement, we have been appointed the exclusive representative for these products to specific market segments in the 48 contiguous states of the United States and the District of Columbia.The GEHC Agreement had an initial term of three years commencing July 1, 2010 and in 2012 was extended for two additional years to June 30, 2015.In December 2014, the agreement was extended again through December 31, 2018, subject to earlier termination under certain circumstances including the right by GEHC to terminate without cause with certain conditions on or after July 1, 2017. 7 A significant amount of our revenue and prior periods net income arise from activities under this contract.Moreover, our growth depends partially on the territories, customer segments and product modalities assigned to us by GEHC, and thus relies on our ability to demonstrate our added value as a channel partner, and maintain a positive relationship with GEHC.There is no assurance that the agreement will be renewed before it expires or terminated prior to its expiration pursuant to its termination provisions.Should GEHC terminate or not renew the agreement, it would have a material adverse effect on our financial condition and results of operations. We face competition from other companies and technologies. We compete with other companies that market medical devices in the global medical device marketplace.We do not know whether these companies, or other potential competitors who may be developing medical devices, may succeed in developing technologies or products that are more efficient or effective than those offered by us, and that would render our technology and existing products obsolete or non-competitive. Potential new competitors may also have substantially greater financial, manufacturing and marketing resources than those possessed by us. In addition, other technologies or products may be developed that have an entirely different approach or means of accomplishing the intended purpose of our products. Accordingly, the life cycles of our products are difficult to estimate. To compete successfully, we must keep pace with technological advancements, respond to evolving consumer requirements and achieve market acceptance. We may not continue to receive necessary FDA clearances or approvals, which could hinder our ability to market and sell our products. If we modify our medical devices and the modifications significantly affect safety or effectiveness, or if we make a change to the intended use, we will be required to submit a new premarket notification (510(k)) or premarket approval (PMA) application to FDA. We would not be able to market the modified device in the U.S. until FDA issues a clearance for the 510(k). If we offer new products that require 510(k) clearance or a PMA, we will not be able to commercially distribute those products until we receive such clearance or approval.Regulatory agency approval or clearance for a product may not be received or may entail limitations on the device’s indications for use that could limit the potential market for the product. Delays in receipt of, or failure to obtain or maintain, regulatory clearances and approvals, could delay or prevent our ability to market or distribute our products. Such delays could have a material adverse effect on our equipment business. If we are unable to comply with applicable governmental regulations, we may not be able to continue certain of our operations. We also must comply with current Good Manufacturing Practice (cGMP) requirements as set forth in the Quality System Regulation (QSR) to receive FDA approval to market new products and to continue to market current products. The QSR imposes certain procedural and documentation requirements on us with respect to manufacturing and quality assurance activities, including packaging, storage, and record keeping. Our products and activities are subject to extensive, ongoing regulation, including regulation of labeling and promotion activities and adverse event reporting. Also, our FDA registered facilities are subject to inspection by the FDA and other governmental authorities. Any failure to comply with regulatory requirements could delay or prevent our ability to market or distribute our products. Violation of FDA statutory or regulatory requirements could result in enforcement actions, such as voluntary or mandatory recalls, suspension or withdrawal of marketing clearances or approvals, seizures, injunctions, fines, civil penalties, and criminal prosecutions, all of which could have a material adverse effect on our business. Most states also have similar post-market regulatory and enforcement authority for devices. Our operations in China are also subject to the laws of the People’s Republic of China with which we must be in compliance in order to conduct these operations. 8 We are subject to various federal, state and local laws targeting fraud and abuse in the healthcare industry, including anti-kickback and false claims laws. We cannot predict the nature of any future laws, regulations, interpretations, or applications, nor can we predict what effect additional governmental regulations or administrative orders, either domestically or internationally, when and if promulgated, would have on our business in the future. We may be slow to adapt, or we may never adapt to changes in existing requirements or adoption of new requirements or policies. We may incur significant costs to comply with laws and regulations in the future or compliance with laws or regulations may create an unsustainable burden on our business. We have foreign operations and are subject to the associated risks of doing business in foreign countries. During the years ended December 31, 2014 and 2013, the Company had and continues to have operations in China. Operating internationally involves additional risks relating to such things as currency exchange rates, different legal and regulatory environments, political, economic risks relating to the stability or predictability of foreign governments, differences in the manner in which different cultures do business, difficulties in staffing and managing foreign operations, differences in financial reporting, operating difficulties, and other factors. The occurrence of any of these risks, if severe enough, could have a material adverse effect on the consolidated financial position, results of operations and cash flows of the Company. Commercial law is still developing in China and there are limited legal precedents to follow in commercial transactions.There are many tax jurisdictions each of which may have changing tax laws. Applicable taxes include value added taxes (VAT), corporate income tax, and social (payroll) taxes.Regulations are often unclear.Tax declarations (reports) are subject to review and taxing authorities may impose fines, penalties and interest.These facts create risks for our operations in China. We may not receive approvals by foreign regulators that are necessary for international sales. Sales of medical devices outside the United States are subject to foreign regulatory requirements that vary from country to country. Premarket approval or clearance in the United States does not ensure regulatory approval or clearance by other jurisdictions. If we, or any of our international distributors, fail to obtain or maintain required pre-market approvals or fail to comply with foreign regulations, foreign regulatory authorities may require us to file revised governmental notifications, cease commercial sales of our products in the applicable countries or otherwise cure the problem. Such enforcement action by regulatory authorities may be costly. In order to sell our products within the European Union, we must comply with the European Union’s Medical Device Directive. The CE marking on our products attests to this compliance. Future regulatory changes may limit our ability to use the CE mark, and any new products we develop may not qualify for the CE mark. If we lose this authorization or fail to obtain authorization on future products, we will not be able to sell our products in the European Union. We depend on suppliers for the supply of certain products. While we now manufacture our own EECP® product primarily through one of our China based facilities, we still depend on certain independent suppliers for parts, components and certain finished goods.While we do not foresee any difficulties in timely receiving products at competitive prices, the inability of not receiving products in timely fashion or at competitive prices would adversely affect our business.In addition, as a GEHC channel partner, we could be negatively impacted by interruptions or delays to equipment installations, production and quality issues, and other customer concerns related to GEHC. We depend on management and other key personnel. We are dependent on a limited number of key management and technical personnel.The loss of one or more of our key employees may harm our business if we are unable to identify other individuals to provide us with similar services.We do not maintain “key person” insurance on any of our employees.In addition, our success depends upon our ability to attract and retain additional highly qualified management, sales, manufacturing and research and development personnel in our various operations.We face competition in our recruiting activities and may not be able to attract or retain qualified personnel. 9 We may not have adequate intellectual property protection. Our patents and proprietary technology may not be able to prevent competition by others. The validity and breadth of claims in medical technology patents involve complex legal and factual questions. Future patent applications may not be issued, the scope of any patent protection may not exclude competitors, and our patents may not provide competitive advantages to us. Our patents may be found to be invalid and other companies may claim rights in or ownership of the patents and other proprietary rights held or licensed by us. Also, our existing patents may not cover products that we develop in the future. Moreover, when our patents expire, the inventions will enter the public domain. There can be no assurance that our patents will not be violated or that any issued patents will provide protection that has commercial significance. Litigation may be necessary to protect our patent position. Such litigation may be costly and time-consuming, and there can be no assurance that we will be successful in such litigation. The loss or violation of certain of our patents and trademarks could have a material adverse effect upon our business. Since patent applications in the United States are maintained in secrecy until such patent applications are issued, our current product development may infringe patents that may be issued to others. If our products were found to infringe patents held by competitors, we may have to modify our products to avoid infringement, and it is possible that our modified products would not be commercially successful. Risks Related to Our Industry Our growth could suffer if the markets into which we sell products decline, do not grow as anticipated or experience cyclicality. Our growth depends in part on the growth of the healthcare markets which we serve.Our quarterly sales and profits depend substantially on the volume and timing of orders installed during the quarter, and the installation of such orders is difficult to forecast.Product demand is dependent upon the customer’s capital spending budget as well as government funding policies, and matters of public policy as well as product and economic cycles that can affect the spending decisions of these entities. These factors could adversely affect our growth, financial position, and results of operations. Technological change is difficult to predict and to manage. We face the challenges that are typically faced by companies in the medical device field. Our product line has required, and any future products will require, substantial development efforts and compliance with governmental clearance or approval requirements. We may encounter unforeseen technological or scientific problems that force abandonment or substantial change in the development of a specific product or process. We are subject to product liability claims and product recalls that may not be covered by insurance. The nature of our manufacturing operations exposes us to risks of product liability claims and product recalls. Medical devices as complex as ours frequently experience errors or failures, especially when first introduced or when new versions are released. We currently maintain product liability insurance at $5,000,000 per occurrence and $6,000,000 in the aggregate.Our product liability insurance may not be adequate. In the future, insurance coverage may not be available on commercially reasonable terms, or at all. In addition, product liability claims or product recalls could damage our reputation even if we have adequate insurance coverage. 10 We do not know the effects of healthcare reform proposals. The healthcare industry is undergoing fundamental changes resulting from political, economic and regulatory influences. In the United States, the Affordable Care Act was adopted which is designed to provide increased access to healthcare for the uninsured, control the escalation of healthcare expenditures within the economy and use healthcare reimbursement policies to balance the federal budget. We expect that the United States Congress and state legislatures will continue to review and assess the Affordable Care Act as well as various healthcare reform proposals, and public debate of these issues will likely continue. There have been, and we expect that there will continue to be, a number of federal and state proposals to constrain expenditures for medical products and services, which may affect payments for products such as ours. We cannot predict which, if any of such reform proposals will be adopted and when they might be effective, or the effect these proposals may have on our business. Other countries also are considering health reform. Significant changes in healthcare systems could have a substantial impact on the manner in which we conduct our business and could require us to revise our strategies. Risks Related to our Securities The application of the "penny stock" rules could adversely affect the market price of our common stock and increase your transaction costs to sell those shares. As long as the trading price of our common shares is below $5 per share, the open-market trading of our common shares will be subject to the "penny stock" rules.The "penny stock" rules impose additional sales practice requirements on broker-dealers who sell securities to persons other than established customers and accredited investors (generally those with assets in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 together with their spouse).For transactions covered by these rules, the broker-dealer must make a special suitability determination for the purchase of securities and have received the purchaser's written consent to the transaction before the purchase.Additionally, for any transaction involving a penny stock, unless exempt, the broker-dealer must deliver, before the transaction, a disclosure schedule prescribed by the Securities and Exchange Commission relating to the penny stock market.The broker-dealer also must disclose the commissions payable to both the broker-dealer and the registered representative and current quotations for the securities.Finally, monthly statements must be sent disclosing recent price information on the limited market in penny stocks.These additional burdens imposed on broker-dealers may restrict the ability or decrease the willingness of broker-dealers to sell our common shares, and may result in decreased liquidity for our common shares and increased transaction costs for sales and purchases of our common shares as compared to other securities. Our common stock is subject to price volatility. The market price of our common stock historically has been and may continue to be highly volatile.Our stock price could be subject to wide fluctuations in response to various factors beyond our control, including, but not limited to: ·medical reimbursement; ·quarterly variations in operating results; ·announcements of technological innovations, new products or pricing by our competitors; ·the rate of adoption by physicians of our technology and products in targeted markets; ·the timing of patent and regulatory approvals; ·the timing and extent of technological advancements; ·results of clinical studies; ·the sales of our common stock by affiliates or other shareholders with large holdings; and ·general market conditions. Our future operating results may fall below the expectations of securities industry analysts or investors. Any such shortfall could result in a significant decline in the market price of our common stock. In addition, the stock market has experienced significant price and volume fluctuations that have affected the market price of the stock of many medical device companies and that often have been unrelated to the operating performance of such companies. These broad market fluctuations may directly influence the market price of our common stock. 11 We do not intend to pay dividends in the foreseeable future. We do not intend to pay any cash dividends on our common stock in the foreseeable future. Additional Information We are subject to the reporting requirements under the Securities Exchange Act of 1934 and are required to file reports and information with the Securities and Exchange Commission (SEC), including reports on the following forms: annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, and amendments to those reports files or furnished pursuant to Section 13(a) or 15(d) of the Securities Act of 1934. ITEM 2 – PROPERTIES We lease an 18,000 square foot headquarters and manufacturing facility at 180 Linden Avenue, Westbury, New York 11590 under a lease with a term that expires on August 31, 2015.The annual rental expense for the lease is approximately $139,000.We believe that our current facility is adequate for foreseeable current and future needs and that there will be no difficulty in acquiring comparable facilities if we do not extend our current lease.It is currently anticipated that we will be relocating into substantially smaller facilities at a significantly reduced cost. We also lease approximately 1,500 square feet of office space in New York City under a lease that expires on May 31, 2017.The annual rent and utility charge for this lease is approximately $41,000. We lease our engineering and production facilities in China.We lease approximately 10,500 square feet under leases expiring in December 2015 and March 2018 at an aggregate annual cost of approximately $55,000 in Wuxi, China and approximately 11,000 square feet under a lease that expires in April 2016 at an annual cost of approximately $34,000 in Foshan, China. PART II ITEM 5 MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Our common stock currently trades on OTCBB under the symbol VASO.The number of record holders of common stock as of March 26, 2015, was approximately 940, which does not include approximately 8,500 beneficial owners of shares held in the name of brokers or other nominees.The table below sets forth the range of high and low trade prices of the common stock for the fiscal periods specified. Year ended December 31, 2014 Year ended December 31, 2013 High Low High Low First quarter $ Second quarter $ Third quarter $ Fourth quarter $ The last bid price of the Company's common stock on March 26, 2015, was $0.17 per share. Dividend Policy We have never paid any cash dividends on our common stock and do not intend to pay cash dividends in the foreseeable future. 12 ITEM 7 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. This Management’s Discussion and Analysis of Financial Condition and Results of Operations contains descriptions of our expectations regarding future trends affecting our business. These forward looking statements and other forward-looking statements made elsewhere in this document are made under the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Please read the section titled “Risk Factors” in “Item One – Business” to review certain conditions, among others, which we believe could cause results to differ materially from those contemplated by the forward-looking statements. Except for historical information contained in this report, the matters discussed are forward-looking statements that involve risks and uncertainties. When used in this report, words such as “anticipates”, “believes”, “could”, “estimates”, “expects”, “may”, “plans”, “potential”, “intends”, and similar expressions, as they relate to the Company or its management, identify forward-looking statements. Such forward-looking statements are based on the beliefs of the Company’s management, as well as assumptions made by and information currently available to the Company’s management. Among the factors that could cause actual results to differ materially are the following: the effect of business and economic conditions; the effect of the dramatic changes taking place in the healthcare environment; the impact of competitive procedures and products and their pricing; medical insurance reimbursement policies; unexpected manufacturing or supplier problems; unforeseen difficulties and delays in the conduct of clinical trials and other product development programs; the actions of regulatory authorities and third-party payers in the United States and overseas; uncertainties about the acceptance of a novel therapeutic modality by the medical community; continuation of the GEHC agreement; and the risk factors reported from time to time in the Company’s SEC reports.The Company undertakes no obligation to update forward-looking statements as a result of future events or developments. The following discussion should be read in conjunction with the financial statements and notes thereto included in this Annual Report on Form 10-K. Overview Vasomedical, Inc. was incorporated in Delaware in July 1987.Unless the context requires otherwise, all references to “we”, “our”, “us”, “Company”, “registrant”, “Vasomedical” or “management” refer to Vasomedical, Inc. and its subsidiaries.Until 2010, we were primarily engaged in designing, manufacturing, marketing and supporting Enhanced External Counterpulsation (EECP®) systems, based on our proprietary technology, to physicians and hospitals throughout the United States and in select international markets. Beginning in July 2010 the Company, through its wholly-owned subsidiary Vaso Diagnostics, Inc. d/b/a VasoHealthcare, began its sales representation business via its agreement (GEHC Agreement) with GE Healthcare (GEHC), the healthcare business unit of General Electric Company (NYSE: GE), to be GEHC’s exclusive sales representative for the sale of select GEHC diagnostic imaging products in specific market segments in the 48 contiguous states of the United States and the District of Columbia. In June 2012, the GEHC Agreement was amended and extended through June 30, 2015 and again, in December 2014, the GEHC Agreement was further amended and extended through December 31, 2018, subject to earlier termination under certain circumstances including the right by GEHC to terminate without cause subject to certain conditions on or after July 1, 2017. In September 2011, the Company acquired Fast Growth Enterprises Limited (FGE), a British Virgin Islands company, which owns or controls two Chinese operating companies - Life Enhancement Technology Ltd. and Biox Instruments Co. Ltd., respectively - to expand its technical and manufacturing capabilities and to enhance its distribution network, technology, and product portfolio.Also in September 2011, the Company restructured to further align its business management structure and long-term growth strategy, and started to operate through three wholly-owned subsidiaries.Vaso Diagnostics d/b/a VasoHealthcare continues as the operating subsidiary for the sales representation of GE diagnostic imaging products; Vasomedical Global Corp. operates the Company’s Chinese companies; and Vasomedical Solutions, Inc. was formed to manage and coordinate our EECP® therapy business as well as other medical equipment operations. 13 In April 2014, the Company announced that it entered into an agreement with Chongqing PSK-Health Sci-Tech Development Co., Ltd. (PSK) of Chongqing, China, the leading manufacturer of ECP therapy systems in China, to form a joint venture company, VSK Medical Limited (VSK), for the global marketing, sale and advancement of ECP therapy technology.The joint venture is in the early implementation phase and began operations in January 2015. In June 2014, the Company entered into a Value Added Reseller Agreement (VAR Agreement) with GEHC to become a national value added reseller of GE Healthcare IT's Radiology PACS (Picture Archiving and Communication System) software solutions and related services, including implementation, management and support.This multiyear VAR Agreement focuses primarily on existing customer segments currently served by Vaso Diagnostics on behalf of GEHC.A new wholly owned subsidiary, VasoHealthcare IT Corp., was formed to conduct the healthcare IT business. In August 2014, the Company acquired all of the outstanding shares of Genwell Instruments Co. Ltd. (Genwell), located in Wuxi, China, through its wholly owned subsidiary Wuxi Gentone Instruments Co. Ltd. (Gentone).Genwell was formed in China in 2010 with the assistance of a government grant to develop the MobiCareTM wireless multi-parameter patient monitoring system and holds the patents and intellectual property rights for this system. We report the operations of Vasomedical Global Corp. and Vasomedical Solutions, Inc. under our Equipment segment.Vaso Diagnostics activities are included under our Sales Representation segment.VasoHealthcare IT operations report under the IT segment. The Company continues to pursue acquisitions or partnership opportunities in the international and domestic markets and to seek expansion of its sales representation business. Results of Operations – For the Years Ended December 31, 2014 and 2013 Net revenues increased by $2,064,000, or 6%, to $34,954,000 in the year ended December 31, 2014, from $32,890,000 in the year ended December 31, 2013.We reported net income of $1,128,000 for the year ended December 31, 2014 as compared to a net loss of $1,145,000 for the year ended December 31, 2013, an increase of $2,273,000.Our net income was $0.01 per basic and diluted common share for the year ended December 31, 2014 as compared to a net loss of $0.01 per basic and diluted common share for the year ended December 31, 2013. Revenues Commission revenues in the Sales Representation segment increased by $3,608,000, or 14%, to $30,236,000 in the year ended December 31, 2014, as compared to $26,628,000 in the year ended December 31, 2013.The increase was primarily the combined results of higher volume of GEHC equipment delivery in 2014 and higher commission rates for the equipment delivered in 2014.As discussed in Note B to the financial statements, the Company defers recognition of commission revenue until the underlying equipment is delivered.As of December 31, 2014, the Company recorded a 27% increase in deferred commission revenue, to $21,155,000, of which $12,006,000 is long-term, compared to $16,666,000 in deferred commission revenue at December 31, 2013 of which $6,852,000 was long-term. Revenue in our Equipment segment decreased 25% to $4,670,000, including $1,741,000 in revenue from FGE, for the year ended December 31, 2014 from $6,262,000, including $1,938,000 in FGE revenue, for the year ended December 31, 2013.Equipment segment revenue from equipment sales decreased by $1,340,000, or 29%, to $3,233,000 for the year ended December 31, 2014 as compared to $4,573,000 for the year ended December 31, 2013. The decrease in equipment sales is due primarily to a $1,121,000 decrease in EECP® sales, driven by lower deliveries, partially offset by higher average selling prices, as well as a $197,000 decrease in sales by FGE. Equipment segment revenue from equipment rentals and services decreased 15% to $1,437,000 in the year ended December 31, 2014 from $1,689,000 in the year ended December 31, 2013.Revenue from equipment rentals and services represented 31% of total Equipment segment revenue in the year ended December 31, 2014 and 27% in the year ended December 31, 2013.The decrease in revenue generated from equipment rentals and services is due primarily to decreased contract product development and service contract revenues, partially offset by higher field service revenues. 14 We recorded revenue from our new IT segment of $48,000 during the year ended December 31, 2014.We anticipate significant growth in this business segment in future periods. Gross Profit The Company recorded gross profit of $25,192,000, or 72% of revenue, for the year ended December 31, 2014 compared to $22,513,000, or 68% of revenue, for the year ended December 31, 2013.The increase of $2,679,000 was due primarily to a $3,363,000 increase in the Sales Representation segment, driven by both higher revenues and gross profit rates, partially offset by $705,000 lower gross profit in the Equipment segment resulting from a mix of lower revenues and higher gross profit rates. Sales Representation segment gross profit was $22,251,000, or 74% of Sales Representation segment revenues, for the year ended December 31, 2014, an increase of $3,363,000, or 18%, from segment gross profit of $18,888,000, or 71% of segment revenue, for the year ended December 31, 2013.The increase in gross profit was due primarily to higher recognized revenue in 2014 as a result of higher equipment delivery volume as well as higher commission rates.Cost of commissions increased by $245,000, or 3%, to $7,985,000 for the year ended December 31, 2014, as compared to cost of commissions of $7,740,000 in 2013.Cost of commissions reflects commission expense associated with recognized commission revenues.Commission expense associated with deferred revenue is recorded as deferred commission expense until the related commission revenue is earned. Equipment segment gross profit decreased to $2,920,000, or 63% of Equipment segment revenues, for the year ended December 31, 2014 compared to $3,625,000, or 58% of Equipment segment revenues, for the year ended December 31, 2013 due to lower sales volume partially offset by improved margins resulting from higher mix of FGE operations.Equipment segment gross profits are dependent on a number of factors including the mix of EECP® products and ambulatory monitoring devices, the mix of new and refurbished EECP® systems and the mix of models sold, their respective average selling prices, the ongoing costs of servicing EECP® systems, as well as certain fixed period costs, including facilities, payroll and insurance. Operating Income (Loss) Operating income was $1,063,000 for the year ended December 31, 2014 compared to a loss of $1,290,000 for the year ended December 31, 2013, an improvement of $2,353,000.The increase was primarily attributable to the increase in operating income in the Sales Representation segment from $2,475,000 in the year ended December 31, 2013 to $5,997,000 in that segment in the year ended December 31, 2014.The 2014 Sales Representation segment operating income reflected the impact of both higher commission rates and lower SG&A costs.Equipment segment operating loss in the year ended December 31, 2014 was $2,828,000, as compared to an operating loss of $2,418,000 in the year ended December 31, 2013.The increase in the Equipment segment operating loss was primarily due to lower gross profit, partially offset by lower SG&A costs. Selling, general and administrative (SG&A) expenses for the years ended December 31, 2014 and 2013 were $23,326,000, or 67% of revenues, and $23,114,000, or 70% of revenues, respectively, reflecting an increase of $212,000 or approximately 1%.The increase in SG&A expenditures in the year ended December 31, 2014 resulted primarily from $558,000 in costs incurred in the newly formed IT segment, which began operations in the third quarter of 2014, and higher corporate expenses, partially offset by lower sales and marketing costs in the Equipment and Sales Representation segments. Research and development (R&D) expenses of $803,000, or 2% of revenues (or 17% of Equipment segment revenues), for the year ended December 31, 2014 increased by $114,000, or 17%, from $689,000, or 2% of revenues (or 11% of Equipment segment revenues), for the year ended December 31, 2013. The increase is primarily attributable to an increase in clinical grants. Other Income and Expense, Net Interest and other income, net of other expense, for the year ended December 31, 2014 and 2013, was $192,000 and $87,000, respectively, an increase of $105,000.The increase was due primarily to a one-time $130,000 charge in 2013 to settle the Company’s liability to a workers’ compensation fund arising from the bankruptcy in 2007 of a trade association that previously provided workers’ compensation for the Company and other members of the association, partially offset by lower interest income earned on the Company’s cash balances and lower government grants obtained by one of the Company’s Chinese companies. 15 Income Tax Benefit (Expense), Net During the year ended December 31, 2014, we recorded income tax expense of $127,000, as compared to an income tax benefit of $58,000 in the year ended December 31, 2013.The Company utilized $3.0 million and $0 in net operating loss carryforwards for the years ended December 31, 2014 and 2013, respectively.Income tax expense increased mainly due to a Federal tax refund recognized in 2013. Ultimate realization of any or all of the deferred tax assets is not assured due to significant uncertainties and material assumptions associated with estimates of future taxable income during the carry-forward period.The Company believes it is premature to recognize additional deferred tax assets based on such uncertainties. Liquidity and Capital Resources Cash and Cash Flow – For the year ended December 31, 2014 At December 31, 2014, we had cash and cash equivalents of $9,128,000, short-term investments of $111,000 and working capital of $9,215,000. Cash provided by operating activities was $2,594,000 during the year ended December 31, 2014, which consisted of net income after non-cash adjustments of $1,960,000 and cash provided by changes in operating assets and liabilities of $634,000. The changes in the account balances primarily reflect an increase in deferred revenue of $4,513,000, partially offset by an increase in accounts and other receivables of $1,671,000 and an increase in other assets of $2,505,000.These changes in account balances are due mainly to the operations of our Sales Representation segment.At March 26, 2014 the Company’s cash balances were approximately $15.9 million. Cash used in investing activities during the year ended December 31, 2014 was $1,388,000, consisting of $1,023,000 used for the acquisition of Genwell net of cash acquired, and $365,000 for net purchases of equipment and software. Cash used in financing activities during the year ended December 31, 2014 was $46,000, consisting of $245,000 for the repurchase of common stock, partially offset by $36,000 provided by the exercise of stock options and $163,000 provided by a term loan entered into by one of our Chinese companies. Liquidity While the Company was profitable in fiscal 2014, it has historically incurred operating losses and incurred losses for the years ended December 31, 2013 and 2012. The Company expects to continue to be profitable through GEHC’s higher delivery volume of equipment booked with our Sales Representation segment, the expected growth in our IT segment and through growth in our China operations, and by expanding our product portfolio.In addition, the Company plans to pursue other accretive acquisitions and partnerships in the international and domestic markets and to expand our sales representation business. While we expect to generate positive operating cash flows in fiscal 2015, the progressive nature of the GEHC Agreement can cause related cash inflows to vary widely during the year. Based on our operations through December 31, 2014 and our current business outlook for 2015, we believe internally generated funds from our Equipment and Sales Representation segments will be sufficient for the Company to continue operations through at least January 1, 2016. 16 Off-Balance Sheet Arrangements We do not participate in transactions that generate relationships with unconsolidated entities or financial partnerships, such as entities often referred to as structured finance or special purpose entities (SPES), which would have been established for the purpose of facilitating off-balance sheet arrangements or other contractually narrow or limited purposes.As of December 31, 2014, we are not involved in any unconsolidated SPES or other off-balance sheet arrangements. Related Party Transactions David Lieberman, a practicing attorney in the State of New York, serves as Vice Chairman of the Board of Directors.He is currently a senior partner at the law firm of Beckman, Lieberman & Barandes, LLP, which performs certain legal services for the Company.Fees of approximately $240,000 and $247,000 were billed by the firm for the years ended December 31, 2014 and 2013, respectively, at which dates no amounts were outstanding. At December 31, 2014 and 2013, $3,000 in unsecured loans were payable to the president of LET and $21,000 in advances were due from officers of FGE.These loans and advances are short term and do not bear interest. On August 6, 2014 the Company acquired all of the outstanding shares of Genwell Instruments Co. Ltd. (Genwell), located in Wuxi, China, through its wholly owned subsidiary Wuxi Gentone Instruments Co. Ltd. (Gentone) for cash and notes of Chinese Yuan RMB13,250,000 (approximately $2,151,000 at the acquisition date).Genwell was formed in China in 2010 with the assistance of a government grant to develop the MobiCareTM wireless multi-parameter patient monitoring system and holds the patents and intellectual property rights for this system.The president of our subsidiary Life Enhancement Technologies Ltd. and the president and vice-president ofBiox Instruments Company Ltd. together owned 80.9% of Genwell at the time of acquisition.The President and CEO of the Company was appointed the nominee Chairman of Genwell at its formation for the sole purpose of applying for the government grant available only to overseas Chinese persons.He has never received any compensation from Genwell nor held any ownership interest in Genwell.The Company has received a fairness opinion for this transaction from an independent certified appraisal firm and a legal opinion from Chinese counsel. At December 31, 2014, unsecured notes and accrued interest aggregating $1,036,000 are payable to the president of Life Enhancement Technologies Ltd. and the president of Biox Instruments Company Ltd. Effects of Inflation We believe that inflation and changing prices over the past two years have not had a significant impact on our revenue or on our results of operations. Critical Accounting Policies and Estimates Note B of the Notes to Consolidated Financial Statements includes a summary of our significant accounting policies and methods used in the preparation of our financial statements. In preparing these financial statements, we have made our best estimates and judgments of certain amounts included in the financial statements, giving due consideration to materiality.The application of these accounting policies involves the exercise of judgment and use of assumptions as to future uncertainties and, as a result, actual results could differ from these estimates. Our critical accounting policies are as follows: Revenue Recognition We recognize revenue when persuasive evidence of an arrangement exists, delivery has occurred or service has been rendered, the price is fixed or determinable and collectability is reasonably assured. Revenue and Expense Recognition for the Sales Representation Segment We recognize commission revenue in its Sales Representation segment when persuasive evidence of an arrangement exists, service has been rendered, the price is fixed or determinable and collectability is reasonably assured.These conditions are deemed to be met when the underlying equipment has been accepted at the customer site in accordance with the specific terms of the sales agreement.Consequently, amounts billable under the agreement with GE Healthcare in advance of the customer acceptance of the equipment are recorded as accounts receivable and deferred revenue in the Consolidated Balance Sheets.Similarly, commissions payable to our sales force related to such billings are recorded as deferred commission expense when the associated deferred revenue is recorded.Commission expense is recognized when the corresponding commission revenue is recognized 17 Revenue and Expense Recognition for the Equipment Segment In the United States, we recognize revenue from the sale of our medical equipment in the period in which we deliver the product to the customer.Revenue from the sale of our medical equipment to international markets is recognized upon shipment of the product to a common carrier, as are supplies, accessories and spare parts delivered to both domestic and international customers.Returns are accepted prior to the in-service and training subject to a 10% restocking charge or for normal warranty matters, and we are not obligated for post-sale upgrades to these systems.In addition, we use the installment method to record revenue based on cash receipts in situations where the account receivable is collected over an extended period of time and in our judgment the degree of collectability is uncertain. In most cases, revenue from domestic EECP® system sales is generated from multiple-element arrangements that require judgment in the areas of customer acceptance, collectability, the separability of units of accounting, and the fair value of individual elements.We follow the FASB Accounting Standards Codification (“ASC”) Topic 605 “Revenue Recognition” (“ASC 605”) which outlines a framework for recognizing revenue from multi-deliverable arrangements.The principles and guidance outlined in ASC 605 provide a framework to determine (a) how the arrangement consideration should be measured (b) whether the arrangement should be divided into separate units of accounting, and (c) how the arrangement consideration should be allocated among the separate units of accounting.We determined that the domestic sale of our EECP® systems includes a combination of three elements that qualify as separate units of accounting: ·EECP® equipment sale; ·provision of in-service and training support consisting of equipment set-up and training provided at the customer’s facilities; and ·a service arrangement (usually one year), consisting of: service by factory-trained service representatives, material and labor costs, emergency and remedial service visits,software upgrades, technical phone support and preferred response times. Each of these elements represent individual units of accounting as the delivered item has value to a customer on a stand-alone basis, objective and reliable evidence of fair value exists for undelivered items, and arrangements normally do not contain a general right of return relative to the delivered item.We determine fair value based on the price of the deliverable when it is sold separately, or based on third-party evidence, or based on estimated selling price.Assuming all other criteria for revenue recognition have been met, we recognize revenue for: ·EECP® equipment sales, when title transfers upon delivery; ·in-service and training, following documented completion of the training; and ·service arrangement, ratably over the service period, which is generally one year. In-service and training generally occurs within a few weeks of shipment and our return policy states that no returns will be accepted after in-service and training has been completed.The amount related to in-service and training is recognized as service revenue at the time the in-service and training is completed and the amount related to service arrangements is recognized ratably as service revenue over the related service period, which is generally one year.Costs associated with the provision of in-service and training and the service arrangement, including salaries, benefits, travel, spare parts and equipment, are recognized in cost of equipment sales as incurred. The Company also recognizes revenue generated from servicing EECP® systems that are no longer covered by the service arrangement, or by providing sites with additional training, in the period that these services are provided.Revenue related to future commitments under separately priced extended service agreements on our EECP® system are deferred and recognized ratably over the service period, generally ranging from one year to four years.Costs associated with the provision of service and maintenance, including salaries, benefits, travel and spare parts, and equipment, are recognized in cost of services as incurred. Amounts billed in excess of revenue recognized are included as deferred revenue in the consolidated balance sheets. 18 Revenues from the sale of EECP® systems through our international distributor network are generally covered by a one-year warranty period.For these customers we accrue a warranty reserve for estimated costs to provide warranty parts when the equipment sale is recognized. Revenue and Expense Recognition for the IT Segment We recognize revenue and related costs in the IT segment when services are completed and equipment, if any, is delivered. Accounts Receivable, net Accounts receivable are due from customers engaged in the provision of medical services and from GEHC. Credit is extended based on evaluation of a customer’s financial condition and, generally, collateral is not required. Accounts receivable are generally due 30 to 90 days from shipment and are stated at amounts due from customers net of allowances for doubtful accounts, returns, term discounts and commission adjustments. Accounts that remain outstanding longer than the contractual payment terms are considered past due. Estimates are used in determining the allowance for doubtful accounts based on the Company’s historical collections experience, current trends, credit policy and a percentage of its accounts receivable by aging category. In determining these percentages, we look at historical write-offs of our receivables. The Company also looks at the credit quality of their customer base as well as changes in their credit policies. The Company continuously monitors collections and payments from our customers, and writes off receivables when all efforts at collection have been exhausted. While credit losses have historically been within expectations and the provisions established, the Company cannot guarantee that it will continue to experience the same credit loss rates that they have in the past. Inventories, net We value inventory at the lower of cost or estimated market, with cost being determined on a first-in, first-out basis. The Company often places EECP® systems and other medical device products at various field locations for demonstration, training, evaluation, and other similar purposes at no charge. The cost of these EECP® systems and other products is transferred to property and equipment and is amortized over the next two to five years. The Company records the cost of refurbished components of EECP® systems and critical components at cost plus the cost of refurbishment. The Company regularly reviews inventory quantities on hand, particularly raw materials and components, and records a provision for excess and obsolete inventory based primarily on existing and anticipated design and engineering changes to its products as well as forecasts of future product demand. We comply with the provisions of ASC Topic 330, “Inventory”. The statement clarifies that abnormal amounts of idle facility expense, freight, handling costs, and wasted materials (spoilage) should be recognized as current-period charges and requires the allocation of fixed production overheads to inventory based on the normal capacity of the production facilities. Deferred Revenues We record revenue on extended service contracts ratably over the term of the related contract period.In accordance with the provisions of ASC Topic 605, we defer revenue related to EECP® system sales for the fair value of installation and in-service training to the period when the services are rendered and for warranty obligations ratably over the service period, which is generally one year. Amounts billable under the agreement with GE Healthcare in advance of customer acceptance of the equipment are recorded initially as deferred revenue, and commission revenue is subsequently recognized as customer acceptance of such equipment is reported to us by GEHC. 19 Warranty Costs Equipment sold is generally covered by a warranty period of one year.Under the provisions of ASC Topic 605, for certain arrangements, a portion of the overall system price attributable to the first year service arrangement is deferred and recognized as revenue over the service period. As such, we do not accrue warranty costs upon delivery but rather we recognize warranty and related service costs as incurred. Equipment sold to international customers through our distributor network is generally covered by a one-year warranty period. For these customers the Company accrues an allowance for estimated warranty costs of providing a parts-only warranty when the equipment sale is recognized. The factors affecting our warranty liability included the number of units sold and historical and anticipated rates of claims and costs per claim. Net Income (Loss) per Common Share Basic income (loss) per share is based on the weighted average number of common shares outstanding without consideration of potential common stock. Diluted income (loss) per share is based on the weighted number of common and potential dilutive common shares outstanding. The calculation takes into account the shares that may be issued upon the exercise of stock options and warrants, reduced by the shares that may be repurchased with the funds received from the exercise, based on the average price during the period. Options and warrants to purchase shares of common stock, as well as unvested common stock grants, are excluded from the computation of diluted earnings per share should the effect of their inclusion be anti-dilutive. Income Taxes Deferred income taxes are recognized for temporary differences between financial statement and income tax bases of assets and liabilities and loss carry forwards for which income tax benefits are expected to be realized in future years. A valuation allowance is established, when necessary, to reduce deferred tax assets to the amount expected to be realized. In estimating future tax consequences, we generally consider all expected future events other than an enactment of changes in the tax laws or rates. Deferred tax assets are continually evaluated for realizability. To the extent our judgment regarding the realization of the deferred tax assets changes, an adjustment to the allowance is recorded, with an offsetting increase or decrease, as appropriate, in income tax expense. Such adjustments are recorded in the period in which our estimate as to the realizability of the assets changed that it is “more likely than not” that all of the deferred tax assets will be realized. The “more likely than not” standard is subjective and is based upon our estimate of a greater than 50% probability that the deferred tax asset will be realized. Deferred tax assets and liabilities are classified as current or non-current based on the classification of the related asset or liability for financial reporting. A deferred tax asset or liability that is not related to an asset or liability for financial reporting, including deferred tax assets related to carryforwards, are classified according to the expected reversal date of the temporary difference. We also comply with the provisions of the ASC Topic 740, “Income Taxes”, which prescribes a recognition threshold and a measurement attribute for the financial statement recognition and measurement of tax positions taken or expected to be taken in a tax return. For those benefits to be recognized, a tax position must be more-likely-than-not to be sustained upon examination by taxing authorities.Based on its analysis, except for certain liabilities assumed in the FGE acquisition, the Company has determined that it has not incurred any liability for unrecognized tax benefits as of December 31, 2014 and December 31, 2013.The Company recognizes accrued interest and penalties related to unrecognized tax benefits as income tax expense. No amounts were accrued for the payment of interest and penalties at December 31, 2014 and December 31, 2013.Management is currently unaware of any issues under review that could result in significant payments, accruals or material deviations from its position. Share-based Employee Compensation We comply with ASC Topic 718 “Compensation – Stock Compensation” (“ASC 718”), which requires all companies to recognize the cost of services received in exchange for equity instruments, to be recognized in the financial statements based on their fair values. For purposes of estimating the fair value of each option on the date of grant, the Company utilizes the Black-Scholes option-pricing model. 20 Equity instruments issued to non-employees in exchange for goods, fees and services are accounted for under the fair value-based method of ASC Topic 505 “Equity” (ASC 505). Recently Issued Accounting Pronouncements Standards Issued not yet adopted In May 2014, the FASB issued ASU 2014-09 “Revenue from contracts with customers”, a comprehensive new revenue recognition standard which will supersede previous existing revenue recognition guidance. The standard creates a five-step model for revenue recognition that requires companies to exercise judgment when considering contract terms and relevant facts and circumstances. The five-step model includes (1) identifying the contract, (2) identifying the separate performance obligations in the contract, (3) determining the transaction price, (4) allocating the transaction price to the separate performance obligations and (5) recognizing revenue when each performance obligation has been satisfied. The standard also requires expanded disclosures surrounding revenue recognition. The standard is effective for fiscal periods beginning after December 15, 2016 and allows for either full retrospective or modified retrospective adoption. The Company is currently evaluating the impact of the adoption of this standard on its Consolidated Financial Statements. ITEM 8 - FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA The consolidated financial statements listed in the accompanying Index to Consolidated Financial Statements are filed as part of this report. ITEM 9A - CONTROLS AND PROCEDURES Report on Disclosure Controls and Procedures Disclosure controls and procedures reporting as promulgated under the Exchange Act is defined as controls and procedures that are designed to ensure that information required to be disclosed by us in the reports that we file or submit under the Exchange Act are recorded, processed, summarized and reported within the time periods specified in the SEC rules and forms.Disclosure controls and procedures include without limitation, controls and procedures designed to ensure that information required to be disclosed by us in the reports that we file or submit under the Exchange Act is accumulated and communicated to our management, including our Chief Executive Officer (“CEO”) and Chief Financial Officer (“CFO”), or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure. Our CEO and our CFO have evaluated the effectiveness of the design and operation of our disclosure controls and procedures as of December 31, 2014 and have concluded that the Company’s disclosure controls and procedures were effective as of December 31, 2014. Management’s Report on Internal Control over Financial Reporting Management is responsible for establishing and maintaining adequate internal control over financial reporting for the Company as defined in Rule 13a-15(f) of the Exchange Act. Internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial statements for external purposes in accordance with accounting principles generally accepted in the United States of America. Internal control involves maintaining records that accurately represent our business transactions, providing reasonable assurance that receipts and expenditures of company assets are made in accordance with management authorization, and providing reasonable assurance that unauthorized acquisition, use or disposition of company assets that could have a material effect on our financial statements would be detected or prevented on a timely basis. 21 Because of its innate limitations, internal control over our financial statements is not intended to provide absolute guarantee that a misstatement can be detected or prevented on the statements.Therefore, even those systems determined to be effective can provide only reasonable assurance with respect to financial statement preparation and presentation.Also projections of any evaluation of effectiveness to future periods are subject to risk that controls may become inadequate because of changes in condition, or that the degree of compliance with the policies or procedures may deteriorate. Management conducted an evaluation of the effectiveness of our internal control over financial reporting based on the framework in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (1992 COSO framework).A material weakness is a deficiency, or combination of deficiencies, in internal control over financial reporting, such that there is a reasonable possibility that a material misstatement of the Company’s annual or interim financial statements will not be prevented or detected on a timely basis. Based on this evaluation and those criteria, the Company’s CEO and CFO concluded that the Company’s internal control over financial reporting was effective as of December 31, 2014. This report does not include an attestation report of the Company’s Independent Registered Public Accounting Firm regarding internal control over financial reporting. Management’s report was not subject to attestation by the Company’s Independent Registered Public Accounting Firm pursuant to temporary rules of the Securities and Exchange Commission that permit the Company to provide only Management’s report in this Annual Report. Changes in Internal Control over Financial Reporting For the quarter ended December 31, 2014 there were no changes in our internal control over financial reporting that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. PART III The information required by Part III is intended to be included in our definitive Proxy Statement, which will be filed with the Securities and Exchange Commission in connection with our 2015 Annual Meeting of Stockholders and is incorporated herein by reference. 22 PART IV ITEM 15 – EXHIBITS AND FINANCIAL STATEMENT SCHEDULES Financial Statements and Financial Statement Schedules (1) See Index to Consolidated Financial Statements on page F-1 at beginning of attached financial statements. (a) Exhibits (a) Restated Certificate of Incorporation (2) (b) By-Laws (1) Certificate of Designations of Preferences and Rights of Series E Convertible Preferred Stock (9) (a) Specimen Certificate for Common Stock (1) (b) Specimen Certificate for Series E Convertible Preferred Stock (11) (a) 1995 Stock Option Plan (3) (b) Outside Director Stock Option Plan (3) (c) 1997 Stock Option Plan, as amended (4) (d) 1999 Stock Option Plan, as amended (5) (e) 2004 Stock Option/Stock Issuance Plan (6) (f) Securities Purchase Agreement dated June 21, 2007 between Registrant and Kerns Manufacturing Corp. (7) (g) Form of Common Stock Purchase Warrant to dated June 21, 2007 (7) (h) Registration Rights Agreement dated June 21, 2007 between Registrant, Kerns Manufacturing Corp. and Living Data Technology Corporation. (7) (i) Purchase and Sale Agreement dated June 1, 2007 between 180 Linden Avenue Corp and 180 Linden Realty LLC. (8) (j) Lease Agreement dated August 15, 2007 between 180 Linden Realty LLC and Registrant (8) (k) Form of Stock Purchase Agreement (9) (l) Redacted Sales Representative Agreement between GE Healthcare Division of General Electric Company and Vaso Diagnostics, Inc. d/b/a VasoHealthcare, a subsidiary of Vasomedical, Inc. dated as of May 19, 2010 (10). (m) 2010 Stock Plan (11). (n) Consulting Agreement dated March 1, 2011 between Vasomedical, Inc. and Edgary Consultants, LLC. (12) (o) Employment Agreement entered into as of March 21, 2011 between Vasomedical, Inc. and Jun Ma, as amended. (15) (p) Stock Purchase Agreement dated as of August 19, 2011 among Vasomedical, Inc., Fast Growth Enterprises Limited (FGE) and the FGE Shareholders (13) (q) Amendment to Sales Representative Agreement between GE Healthcare Division of General Electric Company and Vaso Diagnostics, Inc. d/b/a VasoHealthcare, a subsidiary of Vasomedical, Inc. dated as of June 20, 2012 (14) (21) Subsidiaries of the Registrant Name State of Incorporation Percentage Owned by Company Viromedics, Inc. Delaware 61% Vaso Diagnostics, Inc. New York 100% Vasomedical Global Corp New York 100% Vasomedical Solutions, Inc. New York 100% VasoHealthcare IT Corp.
